                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                     :
ROBERT CHEHADEH
                                     :

     v.                              :    Civil Action No. DKC 16-1406

                                     :
MICHAEL CHELST, et al.
                                     :

                           MEMORANDUM OPINION

     The motion for summary judgment filed by Defendants Michael

and Kathy Chelst (ECF No. 44), has been fully briefed, and the

court now rules, no hearing being deemed necessary.            Local Rule

105.6.    There are genuine disputes of material fact as to whether

the Plaintiff Robert Chehadeh (“Mr. Chehadeh”) has established

that a dangerous condition existed, and if so, whether Defendant

Michael Chelst (“Mr. Chelst”) had a duty to warn of such a

condition,    as   well   as,   whether   Plaintiff   was   contributorily

negligent, and whether an agency relationship existed, in this

premises liability case.        For the following reasons, the motion

for summary judgment will be denied, in part, and the claims

against Defendant Kathy Chelst will be dismissed.

I.   Background

     A.      Factual Background

     Plaintiff Robert Chehadeh, a closet designer employed by

Closet Stretchers (ECF No. 1 ¶ 4), first met Defendants Michael

Chelst and Clifton Dobson (“Mr. Dobson”) when Defendants visited
Mr. Chehadeh at Closet Stretchers to inquire about extending a

portion of Mr. Chelst’s master bedroom into the attic space above

the garage.           (ECF No. 44, at 4).           Mr. Dobson was a handyman hired

by Mr. Chelst to assist in home remodeling and alteration projects.

(ECF       No.   1    ¶    2).     Following    Plaintiff’s     meeting   with    those

Defendants, Plaintiff visited Mr. Chelst’s home on May 23, 2013

for an inspection of the bathroom, closet, and attic.                         (ECF No.

44, at 5).                Mr. Chelst and Mr. Dobson accompanied Plaintiff

throughout           the    home    during    the    inspection.1    (Id.).       While

following Mr. Dobson, and without first looking before he stepped,

Plaintiff entered the attic through a hole in Mr. Chelst’s bathroom

wall, fell through the drywall, and landed on the concrete floor

of the garage below.                (ECF No. 1 ¶ 6).         As a result, Plaintiff

suffered a variety of injuries, including fractures, a concussion,

and chronic pain.                (Id. ¶ 8).    Plaintiff alleges that Mr. Dobson

assured him that the attic was equipped with plywood flooring that

was safe to stand upon.               Plywood flooring had not been installed,

however, and the attic consisted of only wooden joists with drywall

attached underneath separating the garage from the attic.                        Due to

this construction, the only load-bearing footings for Plaintiff to

stand upon were the wooden joists.                      Defendant Mr. Chelst alleges


       1
       Because the closet renovation project was meant to be a
surprise to Mr. Chelst’s wife, Defendant Kathy Chelst (“Mrs.
Chelst”), she was not aware of the project until after the May 23
visit.
                                                    2
that he did not hear Mr. Dobson assure Plaintiff that the attic

had plywood flooring.              The parties dispute:         (1) the level of

visibility the bathroom lights provided the attic flooring; (2)

whether there were any internal attic windows and, if so, what

level of visibility they provided; (3) how long Mr. Dobson and Mr.

Chehadeh were in the attic before the fall; (4) whether Mr. Chelst

told Mr. Chehadeh after his fall that he was sorry because Mr.

Dobson was supposed to install plywood flooring in the attic; and

(5) whether the hole in the wall was made by Mr. Dobson for this

specific project or whether firefighters broke a hole through the

wall to check the attic for smoke.                Notably, the parties have not

provided any photographs or evidence of the relevant condition of

the attic, or the hole made to enter the attic.                    Defendant Mr.

Dobson is now deceased and has not been subject to a deposition or

otherwise submitted testimony in any form.

        B.     Procedural Background

        Plaintiff filed a complaint on May 11, 2016.                (ECF No. 1).

Plaintiff’s complaint alleges that his injuries were proximately

caused by the negligence of all three Defendants:                    Mr. Chelst,

Mrs. Chelst, and Mr. Dobson.              Mr. Dobson passed away on May 17,

2017.        Defendants filed a suggestion of death on May 11, 2018.

(ECF No. 43).            On May 14, 2018, Defendants Mr. Chelst and Mrs.

Chelst       filed   a    motion   for   summary    judgment.     (ECF   No.   44).

Plaintiff filed an opposition on June 15, 2018 (ECF No. 47), and

                                              3
Defendants Mr. Chelst and Mrs. Chelst replied on June 21, 2018

(ECF   No.    48).      Plaintiff      then   filed    a    consent    motion   for

substitution of Defendant pursuant to Fed.R.Civ.P. 25(a) on July

31, 2018.         (ECF No. 49).     The motion was granted on August 16,

2018, and the Estate of Clifton Michael Dobson, c/o Marvin Liss,

Personal Representative was substituted for Mr. Dobson.                  (ECF No.

51).      Plaintiff was directed to serve Marvin Liss, Personal

Representative of the Estate of Clifton Michael Dobson, and did so

on August 30, 2018. (ECF No. 54). Defendant Marvin Liss, Personal

Representative of the Estate of Clifton Michael Dobson, has not

entered      an    appearance,    or    answered      the    amended   complaint.

Plaintiff will be directed to file and serve by mail on the Estate

a motion for entry of default by the Clerk or provide a report as

to why such motion would be inappropriate.

II.    Standard of Review

       A motion for summary judgment will be granted only if “there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”                    Fed.R.Civ.P. 56(a);

see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); Emmett v.

Johnson, 532 F.3d 291, 297 (4th Cir. 2008).                To prevail on a motion

for summary judgment, the movant generally bears the burden of

showing that there is no genuine dispute as to any material fact.

Liberty Lobby, 477 U.S. at 248-50.                A dispute about a material

                                              4
fact is genuine “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.”   Id. at 249.   In

undertaking this inquiry, a court must view the facts and the

reasonable inferences drawn therefrom “in the light most favorable

to the party opposing the motion,” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting United States

v. Diebold, Inc., 369 U.S. 654, 655 (1962)); see also EEOC v. Navy

Fed. Credit Union, 424 F.3d 397, 405 (4th Cir. 2005), but a “party

cannot create a genuine dispute of material fact through mere

speculation or compilation of inferences.”    Shin v. Shalala, 166

F.Supp.2d 373, 375 (D.Md. 2001) (citation omitted).     If a party

“fails to make a showing sufficient to establish the existence of

an element essential to that party’s case . . . which that party

will bear the burden of proof at trial[,]” there can be no “genuine

issue as to any material fact, since a complete failure of proof

concerning an essential element of the nonmoving party’s case

necessarily renders all other facts immaterial.”    Celotex Corp.,

477 U.S. at 323.

III. Analysis

     To establish a prima facie case for negligence under Maryland

law, a plaintiff must prove:    (1) the defendant owed a duty to

protect the plaintiff from injury; (2) the defendant breached that

duty; (3) the plaintiff suffered an injury; and (4) the defendant’s

breach was the proximate cause of the injury.    See Rosenblatt v.

                                   5
Exxon Co., U.S.A., 335 Md. 58, 76 (1994).        In a negligence case

postured under premises liability, the evidence must show that:

(1) a dangerous condition existed; (2) the defendant had actual or

constructive knowledge of it; and (3) such knowledge was gained in

sufficient time to give the defendant the opportunity to remove it

or to warn of it.        See Maans v. Giant of Md., LLC, 161 Md.App.

620, 629 (2005). Under Maryland law, “no presumption of negligence

on the part of the proprietor arises merely from a showing that an

injury was sustained [on] his [property].”        Rawls v. Hochschild,

Kohn & Co., 207 Md. 113, 118-19 (1955).

        A.     Defendant Kathy Chelst

        Defendants’ motion for summary judgment asserts that all

claims against Mrs. Chelst should be dismissed because, at the

time of the incident, Mrs. Chelst did not know about the master

bathroom closet renovation project, did not hire Mr. Dobson to

supervise, and did not know that Plaintiff came to inspect her

home.        (ECF No. 44, at 8).   Plaintiff’s response to Defendants’

motion for summary judgment stipulates to a voluntary dismissal

with prejudice for Plaintiff’s claims against Mrs. Chelst.        (ECF

No. 47, at 2).         All claims against Mrs. Chelst are therefore

dismissed.

        B.     Defendant Michael Chelst

        Plaintiff asserts that the lack of flooring or plywood in the

attic was dangerous, and that Mr. Chelst “was fully aware of the

                                          6
dangerous nature of the unfinished attic and should have taken

reasonable steps to warn and/or protect Mr. Chehadeh,” (ECF No.

47, at 9, 16), and that, rather than warning him about the

dangerous condition, he, through his agent Mr. Dobson, actually

assured him that the attic was safe to enter. Mr. Chelst’s motion,

in   parallel,    argues   that   because   Plaintiff   inspects   homes

professionally, Mr. Chelst did not have a duty to warn of, or make

safe, “the dangers of walking on anything other than the ceiling

joists” because “[w]here a dangerous condition is obvious, the

plaintiff may be charged with knowledge of it, and the knowledge

of the condition may remove the element of unreasonableness from

a danger.”2      (ECF No. 44, at 11-12).    Mr. Chelst further argues

that Mr. Chehadeh was contributorily negligent as a matter of law

(id., at 17-19), and that Mr. Dobson was not his agent, and thus,

Plaintiff cannot hold him personally liable for Mr. Dobson’s

alleged representations (id., at 16).

     In premises liability cases, the duty of care owed by an owner

or occupier of a premises is a function of his legal relationship


     2 Contrary to Mr. Chelst’s assertion, a court cannot take
judicial notice that an attic’s common construction consists of
wooden joists where the only evidence Mr. Chelst provides is an
unsourced image of attic flooring.      A court may take judicial
notice of a fact that is not subject to reasonable dispute because
it: (1) is generally known within the trial court’s territorial
jurisdiction; or (2) can be accurately and readily determined from
sources whose accuracy cannot be reasonably questioned. Fed.R.Ev.
201; Md. Rule 5-201(b). Mr. Chelst’s proffer of an unsourced image
of attic construction fails to meet either of these standards.
                                      7
to    the   person    entering     on    the   premises.           “Specifically,       in

Maryland, the duty that an owner or occupier of land owes to

persons entering onto the land varies according to the visitor’s

status as an invitee (i.e., a business invitee), a licensee by

invitation      (i.e.,      a   social    guest),     a     bare    licensee,      or    a

trespasser.”        Rybas v. Riverview Hotel Corp., 21 F.Supp.3d 548,

561 (D.Md. 2014).           Plaintiff here entered Mr. Chelst’s home as

part of a project to expand Mr. Chelst’s bedroom closet and was

thus a business invitee.          Rhaney v. University of Maryland Eastern

Shore, 388 Md. 585, 602 (2005) (“Business invitees are visitors

invited to enter the premises in connection with some business

dealings     with     the   possessor.”).          “[T]he    landowner’s     duty       to

business invitees is to use reasonable and ordinary care to keep

his premises in a safe condition and to protect invitees against

the   dangers    of    which    the     landowner    is     aware    or   which,   with

reasonable care, he could have discovered.”                   Pahanish v. Western

Trails, Inc., 69 Md.App. 342, 355 (1986).                    “A landowner is not,

however, an insurer of the safety of his business invitees.”                            Id.

       1.    Duty to Warn

       Whether Mr. Chelst had a duty to warn turns on the “open and

obvious” doctrine.          “An owner owes a duty to an invitee to warn of

known hidden dangers, not open or obvious ones.” Ramseur v. United

States, 587 F.Supp.2d 672, 684 (D.Md. 2007).                   Under the “open and

obvious” doctrine, a plaintiff is responsible for exercising “due

                                               8
care for his or her own safety,” which includes “a duty to look

and see what is around[.]”          Tennant v. Shoppers Food Warehouse Md.

Corp., 115 Md.App. 381, 389 (1997).             Maryland courts apply the

RESTATEMENT (SECOND)   OF   TORTS § 343 (1965) standard for open and obvious

dangers:

            According    to   this   provision    of   the
            Restatement, “[a] possessor of land is not
            liable to his invitees for physical harm
            caused to them by any activity or condition on
            the land whose danger is known or obvious to
            them, unless the possessor should anticipate
            the   harm    despite   such    knowledge   or
            obviousness.” The comments to § 343A(1) state
            that   “‘[o]bvious’   means  that    both  the
            condition and the risk are apparent to and
            would be recognized by a reasonable man, in
            the position of the visitor, exercising
            ordinary    perception,   intelligence,    and
            judgment.”

George E. Powell, Jr., 41 Am. Jur. Proof of Facts 3d 65 (1997);

see also Pfaff v. Yacht Basin Co., 58 Md.App. 348, 354 (1984)

(applying Restatement standard).           Whether a condition is open and

obvious is typically a question for the factfinder, however, a

court may rule as a matter of law where it is clear that any

reasonable person in a plaintiff’s position must have understood

the danger.    C & M Builders, LLC v. Strub, 420 Md. 268, 299 (2011).

There is no “exact test or formula” for determining whether a

condition is open and obvious as a matter of law.              Gellerman v.

Shawan Rd. Hotel Ltd. P’ship, 5 F.Supp.2d 351, 353 (D.Md. 1998).




                                           9
      The United States Court of Appeals for the Sixth Circuit,

albeit in an unpublished decision, found that a property owner had

no duty to protect a plaintiff working in the owner’s attic who

fell when the plaintiff failed to “stand on the joists rather than

the   non-load-bearing   drywall.”         Detrick   v.   Heidtman   Steel

Products, Inc., 677 F.App’x 240, 244 (6th Cir. 2017).        Although the

plaintiff in Detrick argued that walking through an attic is

uncommon and thus a “hidden condition,” the court found that “[i]t

is likely that an average person would know of the risks associated

with working in an attic.”   Id.     In coming to this conclusion, the

court noted that “[f]atal to [plaintiff’s] position, though, is

[plaintiff’s] statement that he was instructed not to step on the

drywall.”3   Id.   While Detrick is informative, the case at bar is

substantially distinguishable.       Unlike in Detrick, Mr. Chehadeh

was not instructed to avoid stepping on the drywall flooring.          In

fact, Mr. Chehadeh alleges that he was told that the attic was

safe to enter due to sturdy plywood flooring and was instructed to


      3Maryland law similarly supports the application of the open
and obvious doctrine when a plaintiff who is, or should be, capable
of identifying a dangerous condition fails to avoid it. Ramseur
v. U.S., 587 F.Supp.2d 672, 685 (D.Md. 2007) (holding defendant
not liable where plaintiff could have avoided falling on perforated
mat by looking down); Pfaf, 473 A.2d at 479 (finding defendant
parking lot owner not liable where plaintiff chose to negotiate
risk of falling over parking lot guardrail after climbing into bed
of truck); Smith v. Philadelphia, B. & W.R. Co., 111 Md. 274, 274
(1909) (holding plaintiff employee “well acquainted” with open and
obvious risks of working on freight cars cannot recover for injury
sustained on job).
                                      10
follow   Mr.    Dobson   through       the    access      port—which      Mr.      Dobson

allegedly made specifically for Mr. Chehadeh’s assigned project

and had entered safely in the past to take measurements of the

attic.       Thus, Mr. Chehadeh has produced evidence that he was

assured both implicitly and explicitly that the attic was safe to

enter.   Further, there are disputes as to what level of visibility

the bathroom lights provided the attic flooring, and whether there

were   any    internal   attic     windows,        and    if   so,    what    level    of

visibility they provided.          There is also a dispute as to whether

Mr. Chehadeh immediately fell upon placing his feet within the

attic, or whether he fell after spending time within the attic

with Mr. Dobson.         Although Mr. Chehadeh was taught to inspect

attics for safety before entering (ECF No. 44-3, at 13:15-14:22),

and a lack of plywood flooring in an attic might be an open and

obvious danger in other circumstances, the effect of Mr. Dobson’s

alleged assurances, both implicit and explicit, and Mr. Chelst’s

failure to warn, are unclear.                Cf. Franklin Stainless Corp. v.

Marlo Transp. Corp., 748 F.2d 865, 868-69 (4th Cir. 1984) (“The

jury’s   finding      that   the      trucker      reasonably        relied   on    [the

shipper’s] assurance about the safety of the load is tantamount to

a finding that the defect was not open and obvious.”); Vargo-

Schaper v. Weyerhaeuser Co., 619 F.3d 845, 849 (8th Cir. 2010)

(“[C]ourts     have   looked     at    whether      the    shipper      provided      any

assurances regarding the safety of the load to the driver, which

                                              11
detracts from the open and obvious nature of the defect.”);

Detrick, 677 F.App’x at 244;       Va. Dare Stores, Inc. v. Schuman,

175 Md. 287, 294-96 (1938) (finding in a negligent representation

claim where a business invitee and a homeowners’ allegations

conflict regarding assurances of safety, and plaintiff suffers

injuries as a result of such assurances, that it is a question of

fact for a jury to determine liability); Tie Bar, Inc. v. Shartzer,

249 Md. 711, 716 (1968).     Therefore, there is a dispute of fact

whether the absence of plywood flooring was a dangerous condition

of which Mr. Chelst had a duty to warn of or make safe.

     2.   Contributory Negligence

     In similar fashion, Mr. Chelst’s allegation that Mr. Chehadeh

was contributorily negligent as a matter of law is a question of

fact for the jury to determine.     Contributory negligence operates

as an absolute bar to recovery under Maryland law.             Harrison v.

Montgomery County Bd. of Educ., 295 Md. 442, 451 (1983) (“[A]

plaintiff who fails to observe ordinary care for his own safety is

contributorily   negligent   and    is     barred     from   all    recovery,

regardless of the quantum of a defendant’s primary negligence.”).

Maryland law defines contributory negligence as “conduct on the

part of the plaintiff which falls below the standard to which he

should conform for his own protection, and which is a legally

contributing   cause   co-operating      with   the    negligence     of   the

defendant in bringing about the plaintiff’s harm.”                 Kassama v.

                                      12
Magat, 368 Md. 113, 127 (2002).             The focus of the contributory

negligence defense is on whether the plaintiff took appropriate

precautions to protect his own interests.              Id.   While the issue of

contributory negligence is generally one of fact to be decided by

a jury, it becomes a matter of law when reasonable minds could not

differ on the question.          Union Mem’l Hosp. v. Dorsey, 125 Md.App.

275, 282 (1999).          The burden of proving contributory negligence is

on the defense.           McQuay v. Schertle, 126 Md.App. 556, 568 (1998)

(citing Myers v. Bright, 327 Md. 395, 403 (1992)).               Because it is

a question of fact whether the lack of plywood flooring in Mr.

Chelst’s attic was open and obvious, reasonable minds may differ

on the question of whether Mr. Chehadeh took reasonable precautions

to protect his own interest.

        3.     Agency

        Plaintiff argues that Mr. Chelst is liable because he is an

owner and possessor of the property, and Mr. Dobson, acting as Mr.

Chelst’s agent, represented to Plaintiff that the attic space was

safe.        (ECF No. 47, at 17).       Mr. Chelst responds that Plaintiff

cannot       hold   him    personally   liable   for   Mr.   Dobson’s   alleged

representations because Mr. Dobson’s statements are not legally

attributable to Mr. Chelst and should be excluded as impermissible

hearsay.       (ECF No. 44, at 16).      Mr. Chelst chiefly argues that Mr.

Dobson’s statements are not legally attributable to Mr. Chelst

because Mr. Dobson was an independent contractor and Mr. Chelst

                                           13
“exercised no control over any part of the closet renovation

project which could serve as a basis upon which [he] could be held

liable.”   (ECF No. 44, at 16).

     A statement is not hearsay if it was made by a party’s agent

or servant concerning a matter within the scope of the agency or

employment, and it was made during the existence of the agency or

employment relationship. Fed.R.Evid. 801(d)(2)(D). The plaintiff

has the burden of proving the nature and extent of the principal-

agent relationship.    Green v. H & R Block, 355 Md. 488, 503 (1999).

“Because the existence of an agency relationship is a factual

matter under Maryland law, [the] [c]ourt evaluates . . . whether

factual allegations are legally sufficient to establish an agency

relationship.”   Proctor v. Metro. Money Store Corp., 579 F.Supp.2d

724, 735 (D.Md. 2008) (citing Green, 735 A.2d at 1048).         “Three

factors    are   considered   in   determining   whether   an   agency

relationship exists:     ‘(1) the agent’s power to alter the legal

relations of the principal; (2) the agent’s duty to act primarily

for the benefit of the principal; and (3) the principal’s right to

control the agent.’”     Haley v. Corcoran, 659 F.Supp.2d 714, 725

(D.Md. 2009) (citing Green, 735 A.2d at 1048). “In the usual case,

the existence of an agency relationship is a question of fact.”

P. Flanigan & Sons, Inc. v. Childs, 251 Md. 646, 652 (1968) (citing

Heslop v. Dieudonne, 209 Md. 201, 206 (1956)).    Apparent authority

arises where the “purported agent may or may not have actual

                                     14
authority to act for the purported principal, but because of

conduct on the purported principal’s part the third person believes

that the authority to act exists.”             Medical Mut. Liability Ins.

Soc. Of Maryland v. Mutual Fire, Marine & Inland Ins. Co., 37

Md.App. 706, 720 (1977)).          “The principal, either actively or

passively, creates a situation that causes the third person to be

misled.”   Id.

     Plaintiff alleges that, based on Mr. Chelst’s presence and

actions, Mr. Chelst held out Mr. Dobson as his agent.                  (ECF No.

47, at 20).     Defendants, Mr. Chelst and Mr. Dobson, visited Closet

Stretchers in concert on at least two occasions, Mr. Dobson took

measurements of the attic space and prepared a hand-drawn diagram

of the dimensions which were given to Plaintiff, and both Mr.

Chelst and Mr. Dobson led Plaintiff through Mr. Chelst’s home

together to facilitate Closet Stretchers’ estimate.                Mr. Chelst

admits he was present and standing in the bathroom with Mr. Dobson

and Plaintiff before the accident.           (ECF No. 44, at 5).        Further,

it is disputed whether Mr. Chelst apologized to Mr. Chehadeh after

his fall and told him that Mr. Dobson was supposed to install

plywood flooring in the attic.          (ECF No. 47, at 16).           Viewed in

the light most favorable to the Plaintiff, there are genuine

disputes   of    material   fact   as   to    whether   Mr.   Dobson    had   the

authority to alter Mr. Chelst’s legal relations or was acting

primarily for Mr. Chelst’s benefit, and as to what level of control

                                         15
Mr. Chelst held over Mr. Dobson. A reasonable jury could determine

that Plaintiff was justified in concluding that Mr. Dobson “had

actual authority or apparent authority to act as [an] agent for

[Mr. Chelst].”4   (ECF No. 47, at 19).    Therefore, Mr. Chelst’s

argument fails because he has not shown as a matter of law that

Mr. Dobson’s statements are inadmissible and not attributable to

him for purposes of this motion for summary judgment.

Conclusion

     For the foregoing reasons, the motion for summary judgment

filed by Mr. Chelst will be DENIED, in part, and the claims against

Defendant Kathy Chelst will be DISMISSED.    A separate order will

follow.



                                              /s/
                                    DEBORAH K. CHASANOW
                                    United States District Judge




     4 Even if Mr. Dobson is determined to be an independent
contractor, RESTATEMENT (SECOND) OF TORTS § 414 explains that an
individual who hires an independent contractor but still “retains
control of any part of the work, is subject to liability for
physical harm to others for whose safety the employer owes a duty
to exercise reasonable care, which is caused by his failure to
exercise his control with reasonable care.” Mr. Chelst’s control
over the closet renovation project appears to be in dispute, and
he therefore may be liable even if Mr. Dobson is considered an
independent contractor.     However, because there is a genuine
dispute of material fact over the existence of an agency
relationship, this issue need not be addressed at this time.
                                   16
